 FLINTKOTE COMPANY497Flintkote CompanyandGeneral Warehousemen Local598,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 21-RC-13852April 22, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOthat if any unit were found to be appropriate it wouldbe described as follows:'All mechanical and electrical engineers employedat the Employer's facility located at 5500 SouthAlameda, Vernon, California, but excluding allproduction, maintenance, boilerhouse, electrical,sales, clerical, office and confidential employees,all other employees, guards and supervisors as de-fined by the National Labor Relations Act, asamended.Upon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert H. Murray, Jr.,of the National Labor Relations Board. Following theclose of the hearing, and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Regional Director forRegion 21 transferred this proceeding to the Board fordecision. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfmds:1.The parties stipulated that the Employer, Flint-kote Company, is a corporation engaged in the manu-facture of various types of building materials at itsfacility located at 5500 South Alameda, Vernon, Cali-fornia, and that during calendar year 1973 "the Em-ployer sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia."We find that the Employer is engaged incommerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assert jurisdic-tion herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The Petitioner, which is the exclusive bargainingrepresentative of the production and maintenance em-ployees at the Employer's Vernon, California, plant,seeks to represent a separate unit of the mechanical andelectrical engineers employed at the same facility.While the Employer contends that the mechanical andelectrical engineers are managerial and/or confidentialemployees and therefore excluded from the coverage ofthe Act, it was stipulated on the first day of the hearingThere is no history of collective bargaining involvingthe petitioned-for employees.The Employer's Vernon facility, known as the Pio-neer Division, manufactures building materials. Thereare four plants or departments within that facility: aroofing plant, a flooring plant, a paper mill, and aprotective products plant. Each of these plants has itsown separate management which is responsible to thegeneral manager of the division, who, in turn, is respon-sible to corporate management. Responsibility for theconduct of labor relations at the Vernon facility isvested in the director of industrial relations. He negoti-ates labor agreements and supervises the handling ofgrievances involving employees at the Vernon plant.The record reveals that the building materials indus-try is intensely competitive. Automation of the plantmanufacturing processes, including both job elimina-tion and increasing machine speed and capacity perman hour, is the principal means of reducing costs andtherebymaintainingmarket position.At the Em-ployer's Vernon facility, responsibility for automationis centered in the engineering department. It providesservices to each of the four departments within thedivision and it is operated out of a central office. Theengineering department is staffed by a chief engineer,and assistant chief engineer, four mechanical engineers,one electrical engineer, a draftsman, and a secretary, Itis the status of the mechanical and electrical engineers,generally referred to by the parties as "project engi-neers," which is in controversy.The Employer argues that the project engineers cannot be included in any unit because they are managerialand/or confidential employees. In addition, the Em-ployer contends that the engineers are to be deniedrepresentation because unionization would create aconflict of interest between their job responsibilitiesand their loyalty to the Union. In support of its posi-tion, the Employer's evidence at the hearing consistedprimarily of a detailed exposition of the job functionsof its project engineers.1The parties also stipulated, and we find, that the mechanical and electri-cal engineers are professional employees within the meaning of Sec 2(12)(a)of the Act217 NLRB No. 85 498DECISIONSOF NATIONALLABOR RELATIONS BOARDA. TheProject Engineer's Job FunctionsAn engineering project begins with a request fromplant, division, or corporate management to study aparticular problem with a view towards reducing costsby eliminating jobs or increasing capacity. After aninitial briefing by the plant manager concerning thepurpose of the change, the project engineer begins toaccumulate the data he requires to design the desiredimprovement. Once the project engineer is able to for-mulate a preliminary design, he commences to collectdata for a cost estimate. The engineer normally solicitsestimates from contractors and suppliers himself, al-though he can call upon the purchasing department tosolicit some of these estimates if he so desires.The net result of the engineer's efforts so far, apreliminary design of the proposed change and an esti-mate of its cost, is then reviewed by the plant manager,by the engineering department, and by division man-agement. Review at this stage is of a somewhat cursorynature to determine whether the project merits furtherconsideration. If so, the data collected is supplied to theaccounting department for computation of the es-timated profitability of the project on the basis of suchadditional factors as depreciation of equipment andcurrent interest rates.Once the accounting department has completed thiscomputation, its cost study is forwarded to the engi-neering department and division management for re-view. At this time, management officials make the criti-cal decision as to whether the rate of return on theinvestment computed by the accounting department issufficient to justify implementation of the project. Ifthey decide that it is not, the project is canceled. If theydecide that the return on the investment is sufficient,the project is approved, unless it involves a substantialcapital outlay,' in which case approval at the corpo-rate level is also required.After final approval is received, the engineer reviewsthe project with the plant manager and proceeds tofinalize the design and solicit bids from suppliers andcontractors. As in the earlier cost estimate stage, theproject engineer's solicitation of bids is unsupervised,although he may utilize the services of the purchasingdepartment if he wishes. The project engineer's choiceof supplier or contractor is reviewed by the plantmanager and the engineering department before a con-tract is awarded. Except for items of a routine natureor in instances where a contractor is needed on anemergency basis, the project engineer has no authorityto award contracts. However, as a practical matter, the2The parties stipulated that corporate approval is required on capitalprojects (involving the installation of new equipment to increase produc-tivity) in excess of $10,000 and repair projects (involving the replacementof a broken piece of equipment) in excess of $50,000.engineer's choice of contractor -or supplier is rarelyquestioned by the plant manager,-the engineering de-partment, or the purchasing department where the for-mal signing of the contract takes place.Following the award of the contracts, the actual con-struction of the project commences. In this final stageof the project, the engineer works in close contact withthe plant manager in scheduling the installation of theequipment in order to minimize interruptions in pro-duction and to reduce the layoffs of production andmaintenance employees which sometimes result.B.Conclusions(1) The Employer argues that these decisions andjudgments of the project engineers are expressions ofmanagerial authority, despite the fact that other,clearlymanagement, officials decide whether theirrecommendations will be implemented, because thesemanagement decision makers must, as a practical mat-ter, rely heavily on the discretion and technical exper-tise of the project engineers. In addition, the Employerasserts that the project engineers are managerial em-ployees because their participation in automation pro-grams has a substantial impact upon industrial rela-tions policies.We find no merit in the Employer's position. TheBoard defines managerial employees as those who "for-mulate and effectuate management policies by express-ing and making operative the decisions of their em-ployer,and those who have discretion in theperformance of their jobs independent of their em-ployer's established policy."General Dynamics Corpo-ration,ConvairAerospaceDivision,SanDiegoOperations 3In that case, we rejected-the contentionthat engineers exercising technical discretion and judg-ment are managerial employees within the above defi-nition, notwithstanding the fact that their work maycause changes in company direction. We find the in-stant case squarely controlled by our decision inGen-eral Dynamics.4In the case at hand, engineering judgments do formthe basis of the critical decision of whether or not toautomate a particular process, but, "[i]n every instance,management makes th[at] policy decision, the effectivedecision whether to reject or pursue the results of thosetechnical judgments, all of which have been routinelyrendered on the basis of, and as a result of, professional3213 NLRB No. 124 (1974), citingPalace Laundry Dry CleaningCorporation, 75NLRB 320 (1947), andEastern Camera and Photo Corp.,140 NLRB 569 (1963) For current judicial approval of the definition, seeNLRB. v. Bell Aerospace Company, Division of Textron, Inc.,416 U.S. 267(1974)4 See alsoChrysler Corporation (Airtemp Division),192 NLRB 1208,1209 (1971), where the Board held, in summarizing prior cases, that indus-trial engineers are not managerial employees by virtue of the fact that they"suggest methods changes to increase efficiency and reduce costs " FLINTKOTE COMPANYand/or technical expertise and in accordance with thetask assigned. . . .Their discretions and decisions arepredicated solely on a technical-base,and culminate intechnical reports or recommendations to managerialsuperiors who, in turn,determine,establish,and carryout management direction, -i.e., `policy,' by approvingor disapproving the recommendations presented.s'Similarly,as toindustrial-relations practices and poli-cies, technical decisions and judgments within the engi-neering framework may ultimately have an, influence,but this impact results only after management officialshave made the policy decision to implement the par-ticular recommendation.In short, we conclude that the project engineers donot formulate or effectuate management policies, sincetheir recommendations must be approved by manage-ment officials, and they do not have discretion in theirjob performance independent of-their Employer's es-tablished policy. Therefore, we find that the projectengineers are not managerial employees.-(2) The Employerassertsthat the projectengineersare confidential employees because they assist and actin a confidential capacity to the plant managers.6 Inassessing the merits of the Employer's contention, weapply the standards which the Board enunciated inTheB.F Goodrich Company, supraat 724,and has sinceconsistently followed; namely, that employees will beexcluded as confidential only when it appears that"they assist and act in a confidential capacity to per-sons who formulate,determine,and effectuate manage-ment policies in the field of labor relations."As theGoodrichcase makes clear, the quotedconsiderationsare to be assessed-in the conjunctive.Under that stand-ard, we are not pursuaded that the project engineers areto be denied representation if they wish it.First, the project engineers are not confidential em-ployees because their relationship with the plantmanagers is not one of furnishingassistanceto the plantmanagers in the labor relations field.Rather, the pro-ject engineer functions as a technical advisor to theplant manager,helping to increase efficiency and tosolve various production problems. Neither the projectengineer's actions nor his counsel substantially assists5General DynamicsCorporation,ConvairAerospace Division,San DiegoOperations,supra.-6We find nomerit in theEmployer's contentionthat fn. 12 of the Su-preme Court's decisioninN.L.R.B. v. Bell Aerospace Company, Division ofTextron, Inc., supra,expanded the Board's traditionaltest of confidentialemployeesas set forth inFord Motor Company,66 NLRB 1317 (1946), andreaffirmed inThe B. F Goodrich Company,115 NLRB 722 (1956). TheCourt's commentsweredicta,since theconfidentialityissue wasnot beforeit, and thosecomments merelyindicate that whenCongress amended theAct in 1947it recognizedthat certaingroups wereimpliedlyexcluded fromthe Act's coverage,although it misconstrued the breadthof the test em-ployed by theBoard for excluding one of those groups, i e., confidentialemployeesTherefore,in accordance with prior Board determinations, wereject theEmployer's argumentthat the projectengineers are confidentialemployeesbecause they have accessto trade secretsCopperweld Steel Com-pany,102 NLRB 1229, 1230-31 (1953).499the plant manager in the performance of his labor rela-tions duties.Secondly, the plant managers' functions in connec-tion with labor relations are very limited. Thus, thereis no evidence that they play any role in the formulationor determination of labor policies.Rather, the recordreveals that responsibility for the negotiation of collec-tive-bargaining contracts at the Vernon facility isvested in the director of industrial relations. Nor wouldour conclusion be altered if we were to assume that theplant managers advise the director- of industrial rela-tions about,matters relevant to the development ofmanagement's labor policies,as we do not regard suchadvisory participation by the plant managers as a suffi-cient reason for denying representation -to the projectengineers.'Although the plant managers' authority toresolve grievances may involve them in the effectuationof the Employer's labor policies, the Board has consist-ently held since theB.F Goodrichcase that an em-ployee will not be regarded as confidential merely byvirtue of being a secretary to a person involved in thehandling of grievances.' The project engineers in theinstant case have no role in connection with these func-tions of the plant managers, -and we see no reason todepart from the rule where the alleged- confidentialemployee is an engineer rather than a secretary.(3) Finally, the Employer contends that the projectengineers are to be excluded from the Act's coveragebecause unionization would create a conflict of interestbetween their job responsibilities and their loyalty tothe Union. More specifically, the Employer argues thatthe projectengineerseffectively control the awarding ofbids and therefore would be able to "buy union," ratherthan purchase solely in their Employer's best interests.It is also asserted that they could effect "make or buy"decisions in favor of "make," thus creating additionalwork for their brotherunion membersin the Em-ployer's central maintenance department.Noting thatthe Board rejected this argument inBell AerospaceCompany,Divisionof Textron, Inc.,190NLRB431-432 (1971),9 the Employer maintains that, unlikethe employer inTextron,ithas no practical way topoliceagainst suchdisloyalty.On the record, we find no merit in the Employer'sposition. Unlike the buyers inTextron,the project engi-neers have no general authority to commit the Em-ployer's credit. Unless the contract is for either a rou-tine item or of an emergency character, the project7 SeeHolly Sugar Corporation,193 NLRB 1024, 1026 (1971),Weyerha-euser Company,173 NLRB 1170, 1173 (1968).8Holly Sugar Corporation, supraat 1025-26;Weyerhaeuser Company,supraat 1172-739Motion for reconsideration denied 196 NLRB 827 (1972), affd. in theunfair labor practice proceeding 197 NLRB 209 (1972), enforcement denied475 F 2d 485 (C A. 2, 1973), reversed in part and remanded 416 U.S 267(1974). 500'DECISIONSOF NATIONALLABOR RELATIONS BOARDengineer's choice of supplier or contractor is reviewedby the plant manager, the engineering department, andthe purchasing department, where the formal signing ofthe contract takes place. Therefore, the Employer'sability to exercise control over the engineer's discretionand his alleged receptivity to union bids is at least asgreat if not greater than that of the employer inTex-tron,whose buyers could commit his credit foramounts up to $5,000 without supervision.,Under these circumstances, we find our rationale inTextron10is applicable, and, on this record, we con-clude, as we did there, that the discretion of the projectengineers is not "either presently so unbridled or poten-tially so uncontrollable as to create the possible prob-lems of which the Employer complains. The problemsraised seem to be more in the nature of unsupportedconjecture."(4) In accordance with our findings herein and withthe parties' stipulation as to the appropriate unit, weshall direct an election in the following unit which, weAnd, constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All mechanical and electrical engineers employedat the Employer's facility located at 5500 SouthAlameda, Vernon, California, but excluding allproduction, maintenance, boilerhouse, electrical,sales, clerical, office, and confidential employees,all other employees, guards and supervisors as de-fined by the National Labor Relations Act, asamended.[DirectionofElectionomittedfrompublication.]1MEMBER KENNEDY, dissenting:I disagree with the conclusion of my colleagues thatthe project engineers are neither confidential normanagerial employees.Accordingly,I would not directan election in a unit limited to the five project engineersat the Employer's Vernon,California,facility.The Majorityopinion is correct in stating that therecord reveals that the building materials industry isintensely competitive and that the principal means ofreducing costs is through the automation of the Em-ployer's `manufacturing processes.It is the function of10Although the Supreme Court'sTextron decisionrecited the employer'sconflict-of-interest argument in its statementof facts, the Court, in remand-ing the caseto theBoard to determine the statusof the buyers, did not passon the meritsof the employer's claim.11[Rxcelszorfootnote omitted from publication.]the "projectengineers" to conceive and design theautomationequipment.It is crystal clear that the automation of the Em-ployer's manufacturing processes has the necessary ef-fect of eliminating jobs throughout the plant. Mani-festly,there is a conflict of interest in the jobresponsibilities of the project engineers and the Em-ployer's production employees. The Supreme Court'sdecision inN. L.N.L.R.B. v. Bell Aerospace Company, Divi-sion of Textron, Inc.,416 U.S. 267 (1974), made clearthat the exclusion of confidential employees should notbe limited to "persons working in `labor relations, per-sonnel and employment departments.' " The Courtpointedout that,asa resultof thePackarddecision12 permitting unionization of supervisors un-der the Wagner Act, the legislative history of the Taft-Hartley Act reflects the concern of Congress "over theBoard's broad reading of the term `employee' to includethose clearly within themanagerialhierarchy." TheCourt concluded footnote 12 of its opinion with theobservation:The discussion of "confidential employees" inboth the House and Conference reports, however,unmistakably refers to that term as defined in theHouse bill, which was not limited just to those in"labor relations." Thus, although Congress mayhavemisconstrued recent Board practice, itclearly thought that the Act did not cover "confi-dential employees" even under a broad definitionof that term.The Court observed that both the Senate and Housereports had noted that the Board's decisions with re-spect to supervisors "had hurt productivity." Not onlyhad there been a "reduction of industrial output" butemployers had been deprived "of the loyal representa-tions to whom they were entitled." It seems to me thatthe project engineers, whose functions and responsibil-ity are to increase the productivity of this plant by theeliminationof jobs, are both confidential andmanagerial. It seems to me that the interest of theseproject engineers are clearly aligned with managementand not with the rank-and-file employees. I think theseproject engineers do "formulate and effectuate manage-ment policies" and do exercise discretion and in-dependent judgment in their role in establishing suchpolicies.Accordingly, they are managerial employees.12Packard Motor Car Co.,64 NLRB 1212 (1945), enfd. 157 F 2d 80(C A 6, 1946), 330 U S 485 (1947) FLINTKOTE COMPANYMy colleagues find the disposition of this case issquarely controlled by the Board's recent decision inGeneralDynamics Corporation,Convair AerospaceDivision, San Diego Operations,reported at 213 NLRBNo. 124 (1974). I note that theGeneral Dynamics deci-sion was issued by a panel of the Board in which I didnot participate.Ihave reevaluated the decision in501Chrysler Corporation (Airtemp Division),192' NLRB1208(1971),in the light of the SupremeCourt's deci-sion inBellAerospaceand concluded that I erred inthat case.-Since I find thatthe projectengineers are not em-ployees within the meaningof the Act, I conclude thatthe petition must be dismissed.